DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/21 has been entered, in which Applicant amended claims 1, 3, 4, 6-9, 11, 12, 17, 19, and 20. Claims 1-9 and 11-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 103 rejections of claims 1-9 and 11-21 are still applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0275983 to Horvitz et al. (hereafter referred to as .
As per claim 1, Horvitz teaches:
A system for managing a task list comprising user tasks associated with a user, the system comprising: at least one processing device; a data store; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: (Paragraph Number [0007] teaches follow-up actions may include continuation of previously interrupted tasks or reminding users to perform tasks that would have naturally followed the completed task had the task not been interrupted, e.g., replying to a reviewed email, performing a web search, and the like. Paragraph Number [0015] teaches generally, program modules include routines, programs, components, data structures, and other types of structures that perform particular tasks or implement particular abstract data types.  Moreover, those skilled in the art will appreciate that the subject matter described herein may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like. Paragraph Number [0061] teaches some or all operations of the methods, and/or substantially equivalent operations, can be performed by execution of computer-readable instructions included on a computer-storage media, as defined above.  The term "computer-readable instructions," and variants thereof, as used in the description and claims, is used expansively hereinto include routines, applications, application modules, program modules, programs, components, data structures, algorithms, and the like.  Computer-readable instructions can be implemented on various 
receive a payload of task item data associated with a user task in the task list (Paragraph Number [0022] teaches the application server 116 can be a web server that is accessible via the Internet, and can host a server application 118 and/or data such as the server data 120. The server data 120 can include any data used by or generated by the server application 118. Paragraph Number [0026] teaches the progress can be stored locally as the task management data 112 and/or can be sent to the task management server 122 for storage as the server task management data 126. Paragraph Number [0040] teaches the session data 202 can be stored with other data, including the other task management data 112 described herein, to identify a particular session and/or information associated with that session. Paragraph Number [0037] teaches a user of the device 102 can selectively enable the task management application 108 to monitor the user's interactions with the device 102. The task management application 108 can learn the user's use patterns, and develop the task management data 112 based upon the learned patterns).
identify and extract one or more task-related entities in the payload (Paragraph Number [0025] teaches the task management application 108, and/or the server task management application 124, recognizes initiation of the session, collects interaction data corresponding to the session, and determines one or more tasks and subtasks to be completed based upon the session.  Interactions between the device 102 and a user, as 
collect a plurality of user signals by way of one or more sensors integrated with or communicatively attached to at least a user device associated with the user (Paragraph Number [0020] teaches the device also can include one or more sensors 110. The sensors 110 can be used to measure and/or detect various states associated with the device 102 and/or the environment within which the device 102 is located. The sensors 110 can include one or more accelerometers, compasses, proximity sensors, Global Positioning System ("GPS") receivers, clocks, short range radio transceivers, noise and/or pressure meters, light meters, power and/or battery meters, altimeters, barometers, other software, and/or other hardware. Thus, the sensors 110 can be used to measure orientation of the 
analyze the plurality of user signals to identify user activities associated with the plurality of user signals (Paragraph Number [0066] teaches the device 120 captures attributes associated with the session. As explained above with reference to FIG. 2, multiple data observations may be captured by the sensors 110 and/or the task management application 108. These data observations can relate not only to specific sensor observation values such as accelerometer measurements and the like, but also to observations of user and/or software interactions with the device 102. Thus, the attributes associated with the session may include any sensor readings, including those discussed above, as well as hardware and/or software utilization at the device, time measurements associated with the interactions, and the like.  Paragraph Number [0030] teaches the task management application 108 can flag the task and/or sub-task in process, and later prompt the user to complete the associated task and/or sub-task. and/or to predict if a user 
receive, from the user device, a signal communicating an occurrence of an event detected at the user device, the event comprising a computer device state event, a computer device geo-location event, a computer application event, or a computer file event (Paragraph Number [0080] teaches from operation 402, the method 400 proceeds to operation 404, wherein the task management application 108 determines if any follow-up action is needed on any task associated with the session, as discussed above with reference to operation 312 of FIG. 3. If an application or program associated with the session is resumed, the task management application 108 can determine if a subtask or task associated with an interrupted session is resumed.  The task management application 108 can recognize that the message reviewed earlier in the session has not been reopened, in which case the task management application 108 can trigger a reminder, open the message, prompt an alert for the user, and the like. Paragraph Number [0082] teaches the follow-up action includes generation and sending of a confirmation email message.  For example, if a subtask for an identified task includes sending a confirmation email, the task management application 108 can be configured to automatically generate a reminder for the user and/or send the confirmation email if the session is interrupted before the confirmation email is sent).
determine that the event is a triggering event related to the user task in the task list, based at least in part on the user context graph (Paragraph Number [0030] teaches the task management application 108 can flag the task and/or sub-task in process, and later prompt the user to complete the associated task and/or sub-task. and/or to predict if a user has or will soon have adequate affordances and/or attentional resources to complete the task at some particular time and/or that the user would like to return to the task at a particular time. Paragraph Number [0038] teaches the task management application 108 can be configured to dynamically update the task management data 112. Thus, as a user's use patterns change or are developed over time, the task management data 112 can be updated to more closely represent the user's use patterns. Paragraph Number [0082] teaches the follow-up action includes generation and sending of a confirmation email message.  For example, if a subtask for an identified task includes sending a confirmation email, the task management application 108 can be configured to automatically generate a reminder for the user and/or send the confirmation email if the session is interrupted before the confirmation email is sent. (See also Paragraph Numbers [0031] and [0080])).
in response to the triggering event cause a notification to be provided via a visual output component of the user device to automatically update the task list to indicate a state of the user task (Paragraph Number [0026] teaches the task management application 108 is configured to determine if the tasks and/or subtasks have been completed.  If the tasks and/or subtasks have not been completed, the task management application 108 is configured to determine what tasks and/or subtasks are left incomplete.  The task management application also saves the current session, including appropriate detailed state information relating to the progress of the task or sub-task. Paragraph Number 
and automatically update the data store to reflect a change in the state of the user task, based at least in part on tracking one or more user activities (Paragraph Number [0026] teaches the follow-up action can be executed by the task management application 108 immediately, or may include reminders or follow-up actions to be executed when the session is resumed. Paragraph Number [0030] teaches the task management application 108 can flag the task and/or sub-task in process, and later prompt the user to complete the associated task and/or sub-task and/or to predict if a user has or will soon have adequate affordances and/or attentional resources to complete the task at some particular time and/or that the user would like to return to the task at a particular time. Paragraph Number [0038] teaches the task management application 108 can be configured to dynamically update the task management data 112. Thus, as a user's use patterns change or are developed over time, the task management data 112 can be updated to more closely represent the user's use patterns).

generate a user context graph that indicates relationships between the task- related entities and the user activities (Paragraph Number [0110] and Fig. 10 shows a worker activity report 1000 for wardsmen during the year 2011.  The bar chart (or graph) depicts the number of tasks accepted by wardsmen over time for the processes of Bed Allocation, Discharge, EDIS-In, EMS Refer, Triage, and X-ray Request. Paragraph Number [0113] teaches the graph also demonstrates the changing ratio of Entered tasks to Pending and Pending Overdue tasks over the three days. Paragraph Number [0116] and FIG. 17 shows another form of staff performance report, in which handle time is provided for different workers and processes.  The report 1700 displays the Resource ID of each worker in column 1702, Process type (e.g., Chest x-ray, Hospital Admissions) in column 1704, date in column 1706, number of tasks accepted in column 1708, and Handle Time statistics for the day (e.g., average handle time in column 1710, minimum handle time in column 1712, and maximum handle time in column 1714). Paragraph Number [0117] teaches the TbTOC system may also collect and store the date and time of the corresponding event capture from the source clinical system (such data may be displayed in the Source column 1803).  A target service level due date and time may also be displayed for each task in the Due column 1805.  The Last Resource ID in column 1808 identifies the last worker associated with the task, and the patient ID (shown as Customer ID) of the patient associated with the task is identified in column 1810).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of associating activities of a user based upon received data using machine learning in Horvitz to further utilize displaying associations between users and tasks and activities in a graphical format as well as scoring and ranking the activities input by the user to determine information about a task as disclosed in Lattuca, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause the system to determine a match between a task-related entity of the one or more task-related entities and an entity of the user activities (Paragraph Number [0041] teaches the attributes data 204 includes data indicating attributes existing at the device 102 during one or more sessions.  The attributes 204 can include situations, device usage and/or availability information, a device user's attentional status and/or availability, a user's activity, and the like. Paragraph Number [0074] teaches the task management application 108 generates a follow-up action that is appropriate based upon the details of the session, the device type the user next operates such as, for example, moving from a phone to a PC or vice versa, the tasks and/or subtasks remaining, and/or the task management data 112.  Exemplary follow-up actions include, but are not limited to, generation of a calendar appointment or a calendar reminder, generation of an email, SMS message, MMS message, or instant message, generation of a status update for a social networking application, generation of a real-time message such as a TWEET for a TWITTER real-time messaging service account, creation of a web browser bookmark, creation of a document bookmark, generation of a uniform resource locator ("URL") list, generation and/or application of a message flag, and the like. (here the list of follow up actions constitutes a task related entity as described by Paragraph Number [0035] of Applicant's Specification). (See also Paragraph Numbers [0022] and [0041])).
As per claim 3, the combination of Horvitz and Lattuca teaches each of the limitations of claims 1-2.
Horvitz teaches the use of machine learning (See Paragraph Numbers [0037] and [0052]) but it does not explicitly teach the use of machine learning to generate scores 
wherein the instructions that, when executed by the at least one processing device, further cause the system to infer the state of the user task based on a score from a machine learning process for determining the match between the task-related entity and a user activity (Paragraph Number [0069] A workflow management system according to an embodiment of the invention has learning capabilities and can make and adjust suggestions for workflow in accordance with learning.  For example, a workflow management system may assess historical data and to identify popular task completion paths and paths with a higher risk of running into problems (e.g., blocking conditions and non-optimal outcomes).  Path learning may also be correlated with various parameters such as time, date (e.g., calendar date or day of week), resource, task attributes, patient profile, and the like.  Statistical calculations and analysis may be used to assess the significance of the parameters. Paragraph Number [0070] teaches the workflow management system provides an end-to-end description of a complete workflow and during runtime the workflow management system assesses feasibility of particular paths in the workflow according to resource availability and path learning).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 4, the combination of Horvitz and Lattuca teaches each of the limitations of claims 1-3.
In addition, Horvitz teaches:
or a likelihood that the user task has been completed. (Paragraph Number [0026] teaches the task management application 108 is configured to determine if the tasks and/or subtasks have been completed.  If the tasks and/or subtasks have not been completed, the task management application 108 is configured to determine what tasks and/or subtasks are left incomplete.  The task management application also saves the current session, including appropriate detailed state information relating to the progress of the task or sub-task).
Horvitz teaches the use of machine learning (See Paragraph Numbers [0037] and [0052]) but it does not explicitly teach the use of machine learning to generate scores relating to the match of tasks and user activities which is taught by the following citations from Lattuca:
wherein the score are indicative of: a likelihood that the user activity is related to completing an action associated with the user task (Paragraph Number [0069] teaches a workflow management system according to an embodiment of the invention has learning capabilities and can make and adjust suggestions for workflow in accordance with learning.  For example, a workflow management system may assess historical data and to identify popular task completion paths and paths with a higher risk of running into problems (e.g., blocking conditions and non-optimal outcomes).  Path learning may also be correlated with various parameters such as time, date (e.g., calendar date or day of week), resource, task attributes, patient profile, and the like.  Statistical calculations and analysis may be used to assess the significance of the parameters. [0072] The workflow management system may also provide estimated wait time or average handle time statistics for a next step in a workflow, and may suggest paths to reduce the duration of 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 5, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause the system  to collect the plurality of user signals, the plurality of user signals comprise at least one of: user's geo-location; time and date information; communications; network connection information; browsing history; search history; application usage information; and computing device usage information (Paragraph Number [0052] teaches the timing data 214 includes data indicating completion timing preferences and/or requirements associated with task data 206, subtask data 208, class data 210, and/or subclass data 212.  The timing data 214 is used to indicate anticipated timing information for a user to complete a task or subtask for operations.  In some embodiments, the timing data 214 is learned by the task management application 108 and associated with one or more of the task data 206, the subtask data 208, the class data 210, and/or the subclass data 212.  In other embodiments, the task management application 108 analyzes operations at the device 102 to implicitly infer the timing data 214).
As per claim 6, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause the system to communicate the state of the user task to at least one of: a digital personal assistant; an application; and a third-party system. (Paragraph Number [0005] teaches the interactions can include the use of one or more devices, the use of one or more applications, and/or other recognized tasks, subtasks, or other operations, all of which may make use of, may be monitored by, and/or may rely upon the functionality of the task management application).
As per claim 7, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
Horvitz teaches use of notifications and alerts, but does not explicitly teach the use of push notifications to provide information to a user which is taught by the following citations from Lattuca:
wherein the triggering event comprises receiving an emailed receipt related to an user activity, wherein the instructions that, when executed by the at least one processing device, further cause the system to infer that the user task has been completed based on a connection in the user context graph between the user activity and at least one of the one or more task-related entities (Paragraph Number [0067] teaches notification of the task or the result may be through multiple channels or devices depending on the health provider's technology and physical environment.  Portable devices such as smart phones can be supported and email, automated voice message with IVR or SMS channels can also be used. Paragraph Number [0069] teaches a workflow management system according to an embodiment of the invention has learning capabilities and can make and adjust suggestions for workflow in accordance with learning.  For example, a workflow 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 8, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause the system to cease tracking the user task based on the state of the user task (Paragraph Number [0031] teaches the task management application 108 can determine whether or not to provide the follow-up action when the session is resumed.  If the follow-up action is still appropriate, the task management application 108 can provide the follow-up action.  If no follow-up action is needed, the task management application 108 can disregard the follow-up action).
As per claim 9, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause the system the system to persist the state of the user task as an uncompleted state (Paragraph Number [0031] teaches the task management application 108 can determine whether or not to provide the follow-up action when the session is resumed.  If the follow-up action is still appropriate, the task management application 108 can provide the follow-up action.  If no follow-up action is needed, the task management application 108 can disregard the follow-up action).
As per claim 11, the combination of Horvitz and Lattuca teaches each of the limitations of claims 1 and 9.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause the system to communicate the state of the user task to at least one of: a digital personal assistant; an application; or a third-party system (Paragraph Number [0005] teaches the interactions can include the use of one or more devices, the use of one or more applications, and/or other recognized tasks, subtasks, or other operations, all of which may make use of, may be monitored by, and/or may rely upon the functionality of the task management application).
As per claim 12, Horvitz teaches:
A system for managing a task list comprising user tasks associated with a user, the system comprising: at least one processing device; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to:  (Paragraph Number [0015] teaches generally, program modules include routines, programs, components, data structures, and other 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 13, the combination of Horvitz and Lattuca teaches each of the limitations of claim 12.
In addition, Horvitz teaches:
wherein the instructions that, when executed by the at least one processing device, further cause, the system to: provide a publish-subscribe model for the user context graph; and subscribe to the change event based on the user-set reminder parameters (Paragraph Number [0028] teaches statistical and/or logical models can used to evaluate a task or subtask undertaken at the device 102 to determine or predict an amount of attention allocated to a task, an amount of attention required to complete the task, and/or an amount of attention available to complete the task.  Thus, the models can be used to determine if the task was completed, will be completed, and/or if additional follow-up action will be needed at a later time.  Other statistical and/or logical models can be used to determine or predict an affordance required to complete a task or subtask undertaken at the device and/or an affordance available to complete the task.  Additionally, the statistical and/or rules-based or logical model can be used to mark tasks or subtasks for follow-up and/or to generate reminders regarding incomplete tasks or subtasks and route the reminders to appropriate devices at which the necessary attention and/or affordances are expected to be available to complete the task and/or the subtask. Paragraph Number [0030]-[0031] teaches the task management application 108 can determine a context in which the task or sub-task is begun, and determine whether or not to flag the task and/or sub-task to make the task and/or sub-task available when the attentional and/or affordance resources are available).
the change event comprising at least one of: a computer device activity-related event; an application activity-related event; or a user file activity-related event. (Paragraph Number [0023] teaches the task management server 122 also can host server task management data 126.  The server task management data 126 can be substantially similar to the task management data 112  Paragraph Number [0065] teaches the task management application 108 is configured to recognize the activation of the messaging 
m.	As per claim 14, the combination of Horvitz and Lattuca teaches each of the limitations of claims 12-13.
In addition, Horvitz teaches:
wherein the computer device activity-related event comprises: a boot event; an open event; a close event; a sleep event; or a shut down event. (Paragraph Number [0023] teaches the task management server 122 also can host server task management data 126.  The server task management data 126 can be substantially similar to the task management data 112  Paragraph Number [0065] teaches the task management application 108 is configured to recognize the activation of the messaging program as initiation of a session.  The task management application 108 also can access the task data 206 to identify one or more tasks associated with the activation of the messaging program).
As per claim 15, the combination of Horvitz, Lattuca, and London teaches each of the limitations of claims 12-13.
In addition, Horvitz teaches:
wherein the application activity-related event comprises: an open application event; a close application event; a kill application event; or an uninstall application event. (Paragraph Number [0019] teaches the task management application 108 is configured to recognize initiation of a session at the device, determine one or more tasks and/or subtasks associated with the session, and monitor interactions between the device 
As per claim 16, the combination of Horvitz and Lattuca teaches each of the limitations of claims 12-13.
In addition, Horvitz teaches:
wherein the user file activity-related event comprises: an open file event; an edit file event; a close file event; a delete file event; or a move file event. (Paragraph Number [0023] teaches the task management server 122 also can host server task management data 126.  The server task management data 126 can be substantially similar to the task management data 112  Paragraph Number [0065] teaches the task management application 108 is configured to recognize the activation of the messaging program as initiation of a session.  The task management application 108 also can access the task 
As per claim 17, claim 17 recites a computer-implemented method that is substantially similar to the method performed by the system of claim 1 and is rejected for the same reasons put forth in regard to claim 1.
 As per claim 18, the combination of Horvitz and Lattuca teaches each of the limitations of claim 17.
In addition, Horvitz teaches:
wherein listening for the change events comprises: subscribing to the change event on a publish-subscribe model (Paragraph Number [0028] teaches statistical and/or logical models can used to evaluate a task or subtask undertaken at the device 102 to determine or predict an amount of attention allocated to a task, an amount of attention required to complete the task, and/or an amount of attention available to complete the task.  Thus, the models can be used to determine if the task was completed, will be completed, and/or if additional follow-up action will be needed at a later time.  Other statistical and/or logical models can be used to determine or predict an affordance required to complete a task or subtask undertaken at the device and/or an affordance available to complete the task.  Additionally, the statistical and/or rules-based or logical model can be used to mark tasks or subtasks for follow-up and/or to generate reminders regarding incomplete tasks or subtasks and route the reminders to appropriate devices at which the necessary attention and/or affordances are expected to be available to complete the task and/or the subtask. Paragraph Number [0030]-[0031] teaches the task management application 108 can determine a context in which the task or sub-task is 
wherein the change events comprises at least one of: a computer device activity-related event; an application activity-related event; or a user file activity-related event. (Paragraph Number [0023] teaches the task management server 122 also can host server task management data 126.  The server task management data 126 can be substantially similar to the task management data 112  Paragraph Number [0065] teaches the task management application 108 is configured to recognize the activation of the messaging program as initiation of a session.  The task management application 108 also can access the task data 206 to identify one or more tasks associated with the activation of the messaging program).
r.	As per claim 19, the combination of Horvitz and Lattuca teaches each of the limitations of claim 17.
In addition, Horvitz teaches:
further comprising: communicating the state of the user task to a digital personal assistant (Paragraph Number [0005] teaches the interactions can include the use of one or more devices, the use of one or more applications, and/or other recognized tasks, subtasks, or other operations, all of which may make use of, may be monitored by, and/or may rely upon the functionality of the task management application. Paragraph Number [0015] teaches those skilled in the art will appreciate that the subject matter described herein may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like.).

In addition, Horvitz teaches:
further comprising determining the state of the user task being complete or incomplete and persisting the state of the user task based on the state of the user task (Paragraph Number [0031] teaches the task management application 108 can determine whether or not to provide the follow-up action when the session is resumed.  If the follow-up action is still appropriate, the task management application 108 can provide the follow-up action.  If no follow-up action is needed, the task management application 108 can disregard the follow-up action)
As per claim 21, the combination of Horvitz and Lattuca teaches each of the limitations of claim 1.
In addition, Horvitz teaches:
the event comprising the computer device state event, the computer device geo-location event, the computer application event, the computer file event, an operating system event, a date, a time, presence status, or a user interaction with a contact (Paragraph Number [0080] teaches from operation 402, the method 400 proceeds to operation 404, wherein the task management application 108 determines if any follow-up action is needed on any task associated with the session, as discussed above with reference to operation 312 of FIG. 3. If an application or program associated with the session is resumed, the task management application 108 can determine if a subtask or task associated with an interrupted session is resumed.  The task management application 108 can recognize that the message reviewed earlier in the session has not been reopened, .

Response to Arguments
Applicant’s arguments filed 10/28/21 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection presented in response to Applicant's amendments. 
Applicant argues that Horvitz and Lattuca does not teach the amended claim limitations. (See Applicant’s Remarks, 10/28/21, pgs. 13-15). Examiner notes that this argument is moot in light of the new grounds of rejection presented above. New citations from the Horvitz reference have been applied in response to Applicant’s amendments. In response to Applicant’s arguments, Examiner directs Applicant to the revised 35 USC 103 rejection which recites new portions of the previously cited references in response to Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624